DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 20070223068) in view of Hamada (US 20110085204)
Regarding claim 1, Ishii teaches an image forming system (fig. 5) comprising: 
a mobile terminal device (PDA 210 in fig. 1) ; and 
an image forming apparatus (100 in fig. 10), 
wherein the image forming apparatus includes a display device (110 in fig. 1), (a) generates a preview image corresponding to a target image to be printed (p0111: preview image), (b) generates an encoded image by encoding the preview image (p0111: may encode the preview image in step S324), and 
the mobile terminal device (pda in fig. 1) (b) acquires the preview image by decoding the captured encoded image (p0120: the image display apparatus includes an image decoding unit.. encode the preview image), and (c) displays the acquired preview image (p0120: to display a preview image). 

Hamada teaches the image forming apparatus (c) displays the encoded image on the display device without displaying the preview image and the mobile terminal device (a) optically captures the encoded image displayed on the image forming apparatus (p0123: encoded-code such as a QR code displayed on the display panel 140 of the image processing apparatus 1 within an image capture range of the image capturing device, the mobile terminal 2 captures an image of the encoded code).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ishii, and to include the image forming apparatus (c) displays the encoded image on the display device without displaying the preview image and the mobile terminal device (a) optically captures the encoded image displayed on the image forming apparatus, in order to enhances information security in authentication of another device suggested by Kaida (p0013).
	
Regarding claim 8, limitations of claim 8 is an image forming apparatus portion of claim 1, therefore it is rejected for the same reason as claim 1

Regarding claim 9, limitations of claim 9 are the mobile terminal device portion of claim 1, therefore it is rejected for the same reason as claim 1

Claims 10 has been analyzed and rejected with regard to claim 9 and in accordance with Ishii’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0132). 


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Kaida as applied to claim 1 above, and further in view of Lee et al. (US 20190354956).

Regarding claim 5, Ishii in view of Kaida does not teach the image forming system according to claim 1, wherein the image forming apparatus sets a level of brightness or contrast of the display device based on a predetermined set value, and increases the brightness level or contrast of the display device from a first level corresponding to the set value to a predetermined second level higher than the first level when displaying the encoded image. 
Lee teaches the image forming system according to claim 1, wherein the image forming apparatus sets a level of brightness or contrast of the display device based on a predetermined set value, and increases the brightness level or contrast of the display device from a first level corresponding to the set value to a predetermined second level higher than the first level when displaying the encoded image (p0134). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ishii in view of .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Kaida as applied to claim 1 above, and further in view of Saunders et al. (US 20120067943).
Regarding claim 6, Ishii in view of Kaida does not teach the image forming system according to claim 1, wherein the mobile terminal device transmits a request to increase a display size of the encoded image to the image forming apparatus when a size of the captured encoded image is less than a predetermined threshold or when a size of the generated divided image is less than a predetermined threshold, and the image forming apparatus increases the display size of the encoded image upon receiving the request from the mobile terminal device.
Saunders teaches the image forming system according to claim 1, wherein the mobile terminal device transmits a request to increase a display size of the encoded image to the image forming apparatus when a size of the captured encoded image is less than a predetermined threshold or when a size of the generated divided image is less than a predetermined threshold, and the image forming apparatus increases the display size of the encoded image upon receiving the request from the mobile terminal device (p072: settings that can be changed between animation barcode areas are 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ishii in view of Kaida, and to include wherein the mobile terminal device transmits a request to increase a display size of the encoded image to the image forming apparatus when a size of the captured encoded image is less than a predetermined threshold or when a size of the generated divided image is less than a predetermined threshold, and the image forming apparatus increases the display size of the encoded image upon receiving the request from the mobile terminal device, in order tor allow different mobile devices 100, having different capabilities, to more easily capture the barcode data based on the most appropriate setting suggested by Saunders (p0072).
 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Kaida as applied to claim 1 above, and further in view of Vanderhulst (US 20140084067).

Regarding claim 7, Ishii in view of Kaida does not teach the image forming system according to claim 1, wherein the image forming apparatus, according to a predetermined conversion rule, (b1) divides the preview image into a plurality of divided images, (b2) generates a plurality of encoded divided images by encoding each of the plurality of divided images, and (b3) sequentially displays a predetermined number of the plurality of encoded divided images on the display device, and the mobile terminal 
Vanderhulst teaches the image forming system according to claim 1, wherein the image forming apparatus, according to a predetermined conversion rule, (b1) divides the preview image into a plurality of divided images (p0006: for encoding data includes dividing the data into a plurality of portions) , (b2) generates a plurality of encoded divided images by encoding each of the plurality of divided images (p0006: encoding each portion as a separate barcode frame), and (b3) sequentially displays a predetermined number of the plurality of encoded divided images on the display device (32-34 in fig. 2), and the mobile terminal device (b1) sequentially captures the predetermined number of the encoded divided images in the plurality of encoded divided images (36 in fig. 2), (b2) generates the plurality of divided images by decoding each of the plurality of encoded divided images captured, according to the conversion rule; and (b3) acquires the preview image by arranging the plurality of generated divided images (40-44 in fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ishii in view of Kaida, and to include wherein the image forming apparatus, according to a predetermined conversion rule, (b1) divides the preview image into a plurality of divided images, (b2) generates a plurality of encoded divided images by encoding each of the plurality of divided images, and (b3) sequentially displays a predetermined number of the plurality of encoded divided images on the display device, and the mobile terminal device (b1) sequentially captures the predetermined number of the encoded divided images in the plurality of encoded divided images, (b2) generates the plurality of divided images by decoding each of the plurality of encoded divided images captured, according to the conversion rule; and (b3) acquires the preview image by arranging the plurality of generated divided images, in order to provide system wirelessly exchanging data between two devices.

Allowable Subject Matter
8.	Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:
Ishii et al. (US 20070223068) teaches the encoding images. However, the closest prior art of record, namely Ishii et al. (US 20070223068), does not disclose, teach or suggest, the claim limitation, as recited in dependent claim 2.
Claim 3-4 is found to be allowable because claims 3-4 is depending on claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677